IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,328


MABRY J. LANDOR, III, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CAUSE NO. 1194597
IN THE 209TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.

ORDER


	The above-styled and numbered cause is pending before this Court as a result of
appellant's capital murder conviction and resulting sentence of death in the 209th District
Court of Harris County, Cause No. 1194597, styled The State of Texas v. Mabry J.
Landor, III.  The State has filed a motion requesting this Court "to abate the appeal and
remand the cause to the trial court so that the trial judge may enter findings of fact and
conclusions of law regarding the voluntariness of appellant's confession."  
	When a question is raised as to the voluntariness of an accused's statement, Article
38.22, § 6, requires the trial court to "enter an order stating its conclusion as to whether or
not the statement was voluntarily made, along with the specific finding of facts upon
which the conclusion was based, which order shall be filed among the papers of the
cause."  The State asserts that the trial court conducted a hearing on appellant's pretrial
motion to suppress his videotaped statement and denied the motion without entering
findings of fact and conclusions of law.
	The State asks that we abate the appeal of this case in order for the trial court to
supplement the record with the required findings and conclusions.  However, under Texas
Rule of Appellate Procedure 34.5(c)(2), an appellate court can order the trial court to
"prepare and file findings of fact and conclusions of law as required by law" (emphasis
added) and have the clerk supplement the record with those findings and conclusions
without abating the case.  Because the findings and conclusions the State seeks to include
in the record were required by law to be made, the record can simply be supplemented
without abating the case. 
	Therefore, the trial court is directed to prepare and file findings of fact and
conclusions of law as required by Article 38.22, § 6, regarding the voluntariness of
appellant's statement.  The trial court clerk must then prepare, certify, and file in this
Court a supplemental clerk's record containing the findings and conclusions.  The
findings and conclusions are to be made, and the supplemental clerk's record is to be
filed, within 20 days of the date of this order.  See Tex. R. App. P. 34.5(c)(2).  Appellant
will then have 30 days after the filing of the supplemental clerk's record to file a
supplemental brief in this Court.
	IT IS SO ORDERED THIS THE 29th  DAY OF SEPTEMBER, 2010.
Do not publish